J-S26043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CHARLES STANLEY                          :
                                          :
                     Appellant            :   No. 2097 EDA 2017

                Appeal from the Order Entered May 23, 2017
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0005974-2004


BEFORE:    BENDER, P.J.E., BOWES, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED JUNE 01, 2018

      Appellant Charles Stanley appeals from the order entered by the Court

of Common Pleas of Delaware County denying his “Petition for Time Credit.”

We quash this appeal for lack of jurisdiction over the claim.

      On April 6, 2006, Appellant was convicted of third-degree murder,

aggravated assault, and related offenses. On June 27, 2006, the trial court

sentenced Appellant to an aggregate term of fourteen to twenty-eight years’

imprisonment.      On March 14, 2008, this Court affirmed the judgment of

sentence and on November 17, 2008, our Supreme Court denied Appellant’s

petition for allowance of appeal.

      On July 22, 2010, Appellant filed a pro se PCRA petition. The PCRA court

appointed counsel, who subsequently filed a petition to withdraw and a no-

merit letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988)

and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988). The PCRA

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S26043-18



court permitted counsel to withdraw and dismissed Appellant’s petition.

Appellant did not appeal.

      On September 25, 2015, Appellant filed a “Petition Seeking Correction

of Sentence Credit for Time Served.” The lower court dismissed the petition,

noting that the certificate of imposition of judgment of sentence filed on June

30, 2006, states that “[t]he defendant shall receive such credit for time served

as he is entitled by the laws of the Commonwealth of Pennsylvania.”         The

lower court instructed Appellant to file an original action in the Commonwealth

Court if he wished to raise a challenge regarding the proper calculation of his

sentence. Order, 9/29/15, at 1 (citing Commonwealth v. Wyatt, 115 A.3d

876 (Pa.Super. 2015).

      Thereafter, Appellant did not file an action in the Commonwealth Court,

but filed a second PCRA petition alleging that he had received an illegal

sentence without the proper award of credit for time served. The PCRA court

dismissed the petition as untimely filed. This Court subsequently affirmed the

dismissal, recognizing Appellant’s challenge to the computation of his

sentence by the Department of Corrections (DOC) was not cognizable under

the PCRA and finding that there is no ambiguity in Appellant’s sentence. See

Commonwealth v. Stanley, 959 EDA 2016 (Pa.Super. October 31, 2016)

(unpublished memorandum). This Court instructed Appellant to file an original

action in the Commonwealth Court to raise a challenge to the computation of

his sentence.   Id. (citing Commonwealth v. Heredia, 97 A.3d 392, 395

(Pa.Super. 2014)).

                                     -2-
J-S26043-18



      This Court notes with disapproval that Appellant continued to file similar

challenges seeking credit for time served in the Court of Common Pleas,

including his “Petition for Time Credit” filed on May 2, 2017. After the lower

court dismissed this filing on May 23, 2017, Appellant filed this timely appeal.

      This Court is vested with exclusive appellate jurisdiction of all appeals

from final orders of the courts of common pleas except in those cases within

the exclusive jurisdiction of the Supreme Court or the Commonwealth Court.

42 Pa.C.S.A. § 742. This Court has determined that “[i]f the alleged error is

thought to be the result of an erroneous computation of sentence by the

Bureau of Corrections, then the appropriate vehicle for redress would be an

original action in the Commonwealth Court challenging the Bureau's

computation.” Heredia, 97 A.3d at 395; see also Wyatt, 115 A.3d at 879–

880 (citing McCray v. Pa. Dept. of Corrections, 582 Pa. 440, 872 A.2d

1127, 1131 (2005)) (stating “[w]here discretionary actions and criteria are

not being contested, but rather the actions of the Department in computing

an inmate's maximum and minimum dates of confinement are being

challenged, an action for mandamus remains viable as a means for examining

whether statutory requirements have been met”). In addition,

      the Commonwealth Court has held that, where an inmate's
      petition did not challenge the trial court's sentencing order, and
      instead challenged only the governmental actions of the clerk of
      court and corrections officials in the wake of that sentencing order
      (including clerk's generation of commitment form inconsistent
      with sentencing order), the trial court lacked jurisdiction over the
      matter, and the petition was properly filed in the Commonwealth
      Court.”


                                     -3-
J-S26043-18



Heredia, 97 A.3d at 305, n. 4 (citations omitted).

      Herein, Appellant presents a challenge only to the DOC's computation

of the sentence he currently is serving. Therefore, we quash the instant appeal

for lack of jurisdiction.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/18




                                     -4-